Citation Nr: 1204637	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10-18 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the left knee, as secondary to service-connected osteoarthritis of the right knee.

2.  Entitlement to service connection for osteoarthritis of the right hip, as secondary to service-connected osteoarthritis of the right knee. 

3.  Entitlement to service connection for osteoarthritis of the lumbar spine, as secondary to service-connected osteoarthritis of the right knee.

4.  Entitlement to an initial rating greater than 20 percent for osteoarthritis of the right knee with instability.

5.  Entitlement to an initial rating greater than 10 percent for osteoarthritis of the right knee with loss of motion.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's service connection claims, and an April 2010 rating decision of the St. Petersburg RO, which granted service connection for the Veteran's osteoarthritis of the right knee and assigned a 20 percent disability rating for instability and a separate 10 percent disability rating for loss of motion.

The issues of entitlement to higher initial ratings for osteoarthritis of the right knee with instability and loss of motion and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's osteoarthritis of the left knee is proximately due to his service-connected osteoarthritis of the right knee.

2.  The Veteran's osteoarthritis of the right hip is proximately due his service-connected osteoarthritis of the right knee.

3.  The Veteran's osteoarthritis of the lumbar spine is proximately due to his service-connected osteoarthritis of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for osteoarthritis of the left knee as secondary to service-connected osteoarthritis of the right knee have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2011).

2.  The criteria for entitlement to service connection for osteoarthritis of the right hip as secondary to service-connected osteoarthritis of the right knee have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2011).

3.  The criteria for entitlement to service connection for osteoarthritis of the lumbar spine as secondary to service-connected osteoarthritis of the right knee have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for osteoarthritis of the left knee, right hip, and lumbar spine.  This award represents a complete grant of the benefits sought on appeal with regard to those issues.  Therefore, no prejudice results from the Board's initial consideration of the new evidence submitted by the Veteran with regard to his service connection claims.  Similarly, any deficiency in VA's compliance is deemed to be harmless error.  As such, any further discussion of VA's responsibilities is not necessary.  

The Veteran contends that he has developed osteoarthritis of the left knee, right hip, and lumbar spine due to gait compensation and changes in his body mechanics caused by his service-connected osteoarthritis of the right knee.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows:  (1) a current disability exists; (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The medical evidence of record clearly shows that the Veteran is currently diagnosed with osteoarthritis of the left knee, right hip, and lumbar spine.  See, e.g., May 2011 X-ray report (showing bilateral tricompartmental osteoarthritis of the knees and moderate to severe osteoarthritis of the right hip), July 2011 private chiropractor's statement (diagnosing significant degenerative arthritic radiographic changes in the left knee, right hip, and lumbar spine), January 2011 VA examiner's report (showing degenerative arthritis of the left knee, right hip, and bilateral sacroiliac joints), and March 2009 osteopathic treatment record (providing diagnoses of end stage osteoarthritis of the right hip, moderate degenerative joint disease of the left knee, and mild degenerative changes of the lumbar spine).  

Furthermore, there are multiple private medical opinions of record establishing a link between the Veteran's osteoarthritis of the left knee, right hip, and lumbar spine and his service-connected osteoarthritis of the right knee.  In an August 2010 statement, the Veteran's primary physician reviewed his medical history and current symptoms of the left knee, right hip, and back, and provided the opinion that all of his degenerative joints were caused by favoring the right knee as a result of the injury sustained in 1968.  The Veteran's treating osteopathic physician submitted a statement in August 2010 and also provided the opinion that all the Veteran's joint problems are due to compensating for his original right knee injury.  In a July 2011 statement, a private chiropractor also found that the Veteran's degenerative arthritic radiographic changes in the left knee, right hip, and lumbar spine are a direct result of gait compensation and body mechanics from his right knee injury.

Conversely, the Veteran was provided with an examination by a VA nurse practitioner in January 2011, and the VA examiner provided the opinion that all of the Veteran's osteoarthritis was better characterized as diffuse osteoarthritis due to aging and was not related to his service-connected right knee osteoarthritis.  In providing this opinion the examiner relied upon the extent of the Veteran's osteoarthritis and the number of joints affected.  

Therefore, the record contains conflicting medical opinions.  As with all evidence, it is the responsibility of the Board to weigh conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, 24 Vet. App. 391 (2011); Nieves-Rodriguez, 22 Vet. App. at 300; Boggs v. West, 11 Vet. App. 334, 344 (1998); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In evaluating the probative value of a medical opinion, the Board will assess whether (1) the medical opinion is based on sufficient facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the expert witness has applied the principles and methods reliably to the case.  Nieves-Rodriguez, 22 Vet. App. at 302, citing FED. R. EVID. 702.  Specifically, the Board will determine whether the medical expert was aware of the critical medical facts in the claimant's medical history and whether the medical expert provided the sort of factually accurate, fully articulated, and sound reasoning for the opinion that allows the Board to assess whether the medical expert applied valid medical analysis the facts of the particular case.  Id. at 303-05.  

Absence of review of the claims folder does not categorically exclude the possibility that the medical expert may be otherwise informed of the relevant facts; for example, a private physician may have detailed knowledge of a Veteran's medical history as a result of treating the Veteran for an extended period of time.  Id. at 302-04.  The Board will also look at the foundation upon which the opinion is based, e.g. whether the opinion is based on facts provided by the Veteran that have been found to be inaccurate.  Nieves-Rodriguez, 22 Vet. App. at 302; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Here, the opinion provided by the VA examiner does not appear to be the product of a full review of the Veteran's medical records.  In January 2000, the Veteran reported difficulty with weight bearing.  He was using crutches to ambulate at that time as a result of his right knee disability.  By April 2004, X-rays showed osteoarthritis of both knees, worse on the right, whereas previous treatment notes only show a diagnosis of osteoarthritis for the right knee.  In March 2009, he was found to have mild degenerative changes to the lumbar spine.  At a June 2009 VA examination of his right knee, he was noted to have an antalgic gate.  Later that year, in September 2009, his right hip osteoarthritis was found to have progressed to severe, end-stage osteoarthritis.  

The Veteran's primary physician described this progression in her August 2010 statement, explaining that the Veteran favors his right knee at the expense of his left knee, and the effects of that compensation cascade to his right hip and left hip, and back.  The differing dates of onset, degrees of severity, and rate of progression of the Veteran's osteoarthritis were not addressed by the VA examiner in determining that the Veteran's osteoarthritis was a generalized diffuse phenomena due to aging.  As such, the opinion is not the product of sufficient consideration of the facts and data in the Veteran's medical records.  See Nieves-Rodriguez, 22 Vet. App. at 303 ("In all cases, it is what an examiner learns from the claims file for use in forming the expert opinion - and not just the reading of the file - that matters.").

Furthermore, the Veteran's private physicians are familiar with the course of his condition from providing ongoing treatment, and all three have a greater degree of expertise with orthopedic disorders than the VA examiner due to the greater and/or specialized nature of their educational background and medical experience.  Therefore, due to the defects in the opinion provided by the VA examiner, the greater familiarity with the Veteran's medical history possessed by his private physicians and chiropractor, and the greater expertise of his private health care providers, the probative value of the private medical opinions submitted outweighs the opinion of the VA examiner.  At the very least, the record is placed in equipoise, such that the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.

Therefore, as the Veteran is currently diagnosed with osteoarthritis of the left knee, right hip, and lumbar spine, and the weight of the medical evidence shows that his osteoarthritis of the left knee, right hip, and lumbar spine is due to his service-connected right knee disability, the Veteran's service connection claims are substantiated.  See 38 C.F.R. § 3.310.


ORDER

Service connection for osteoarthritis of the left knee is granted. 

Service connection for osteoarthritis of the right hip is granted. 

Service connection for osteoarthritis of the lumbar spine is granted. 


REMAND

In July 2011, the Veteran's attorney requested that the Veteran's claims be remanded back to the Agency of Original Jurisdiction (AOJ) for consideration of the new medical evidence attached to the request.  Therefore, the Board will return the remaining issues on appeal to the RO/AMC for initial consideration of the new evidence.  Upon remand, this evidence should be considered when readjudicating the Veteran's claims.  

As the case must be remanded for the foregoing reason, the Veteran should also be afforded a current VA examination of his knee on remand.  An effort should also be made to obtain any additional VA treatment records for the Veteran showing treatment for his right knee, dated since March 2011.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).  The Board acknowledges that the Veteran has submitted additional VA treatment records dated through June 2011, but it is not clear whether they constitute a complete record of his VA treatment to that date.

As final matter, the Board notes that, as found by the RO, the Veteran is currently ineligible for schedular consideration of a TDIU because he does not have a single disability rated 60 percent and his combined disability rating is less than 70 percent.  See 38 C.F.R. § 4.16(a).  Given that the issue for consideration on remand, as well as the ratings ultimately assigned for the Veteran's left knee, right hip, and lumbar spine, could result in eligibility for a TDIU on a schedular basis, the Board finds that the claim for TDIU is inextricably intertwined with the claims for entitlement to a higher rating for osteoarthritis of the right knee, with instability and loss of motion, such that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As such, appellate action on the TDIU claim, at this juncture, would be premature.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in Orlando, Florida, dated since March 2011.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination of his right knee. The claims file and a complete copy of this remand should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted, including x-rays, if warranted.

The examiner should identify all residuals attributable to the Veteran's osteoarthritis of the right knee.

The examiner should specifically address the following:

a) Report the Veteran's range of motion of the right knee in degrees and state the point as to when any pain is demonstrated.

b) State whether there is objective evidence of lateral instability or recurrent subluxation of the right knee and if so, the degree of such instability and/or subluxation should be discussed.  

c) State whether the right knee exhibits weakened movement, excess fatigability, or incoordination attributable to his service-connected disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

d) Give an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  
 
4.  Finally, readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


